EXECUTION VERSION

JOINDER AGREEMENT
This JOINDER AGREEMENT, dated April 1, 2015 (this “Joinder Agreement”) is
delivered by each of 2013-A Property Holdings LLC, 2013B Property Owner LLC,
2015B Property Owner LLC, and SBY Finance TRS LLC (each a "New Borrower" and
collectively, the “New Borrowers”) to BANK OF AMERICA, NATIONAL ASSOCIATION, as
agent for each Lender (the “Agent”), pursuant to that certain Amended and
Restated Revolving Credit Agreement, dated as of February 18, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Silver Bay Operating Partnership L.P., as the
Master Property Manager, SB Financing Trust Owner LLC, as representative for all
of the Borrowers (in such capacity, the “Borrower Representative”), the
borrowers party thereto from time to time (the “Borrowers”), U.S. Bank National
Association, as Calculation Agent and as Paying Agent, Bank of America, National
Association as Joint Lead Arranger, as a Lender and as agent for each Lender,
JPMorgan Chase Bank, National Association, as Joint Lead Arranger and a Lender
and each Lender party thereto from time to time (the “Lender”); the terms
defined therein and not otherwise defined herein being used herein as defined in
the Credit Agreement).
Section 1.    Pursuant to Section 3.2(b) of the Credit Agreement, each New
Borrower hereby:
(1)    agrees that this Joinder Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, such New Borrower
hereby accepts the duties and responsibilities of a Borrower under the Credit
Agreement and the other Loan Documents, and agrees to assume the duties and be
bound by each of the obligations of a Borrower and is hereby made a party to,
and a Borrower under, the Credit Agreement and the other Loan Documents.
(2)    makes each of the representations and warranties made by the Borrowers
under the Credit Agreement and each other Loan Document, as if each such
representation or warranty was set forth herein, mutatis mutandis.
(3)    makes each of the covenants and agreements made by the Borrowers under
the Credit Agreement and each other Loan Document, as if each such covenant was
set forth herein, mutatis mutandis.
(4)    certifies that no event has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby, that would
constitute an Event of Default or a Default;
(5)    (a) agrees that the undersigned will comply with all the terms and
conditions of the Credit Agreement as if it were an original signatory thereto
and (b) agrees to provide to each Lender such all such documents, instruments,
agreements, and certificates required by such Lender in connection with the
undersigned’s execution of this Joinder Agreement.
Section 2.    Effective as of the date hereof, the Agent, on behalf of each
Lender, hereby consents to this Joinder Agreement and each New Borrower becoming
a Borrower under the Loan Documents.




--------------------------------------------------------------------------------



Section 3.    This Joinder Agreement shall become effective on the first date on
which each New Borrower shall have delivered to the Agent the following
documents and instruments, all of which shall be in form and substance
acceptable to the Agent:
(a)    This Joinder Agreement, duly executed by an authorized officer of each
New Borrower and each of the Guarantors.
(b)    An amendment to the Account Control Agreement, duly executed by an
authorized officer of each New Borrower and each of the other parties thereto,
pursuant to which such New Borrower becomes a party thereto.
(c)    An amendment to the Deposit Account Control Agreement relating to the
Loan Account, duly executed by an authorized officer of each New Borrower and
each of the other parties thereto, pursuant to which such New Borrower becomes a
party thereto.
(d)    Original executed copies of the favorable written opinions of Orrick,
Herrington & Sutcliffe LLP or Richards, Layton & Finger, P.A., counsel for the
New Borrowers, as to such matters as the Agent may reasonably request, dated as
of the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent (and the New Borrowers hereby instruct such counsel to deliver such
opinions to the Agent).
(e)    A certificate of the secretary or assistant secretary of each New
Borrower certifying as to the incumbency and genuineness of the signature of
each officer of each New Borrower executing this Joinder Agreement and
certifying that attached thereto is a true, correct and complete copy of (A) the
certificate of formation or comparable Governing Documents, if any, of each New
Borrower and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in each New Borrower’s jurisdiction of
organization, (B) the Governing Documents of each New Borrower as in effect on
the date of such certifications, (C) resolutions duly adopted by the board of
directors or comparable governing body of each New Borrower authorizing, as
applicable, the transactions contemplated hereunder and the execution, delivery
and performance of this Joinder Agreement, the Credit Agreement and the other
Loan Documents, and (D) certificates as of a recent date of the good standing or
active status, as applicable, of each New Borrower under the laws of its
jurisdiction of organization and short-form certificates as of a recent date of
the good standing of each New Borrower under the laws of each other jurisdiction
where each New Borrower is qualified to do business and where a failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.
(f)    Each New Borrower shall be a limited liability company and shall have
provided to the Agent the executed and delivered Governing Document of each such
New Borrower, in form and substance satisfactory to the Agent, which shall
provide that such New Borrower is subject to the SPE Requirements.
(g)    Any documents (including, without limitation, financing statements)
required to be filed, registered or recorded in order to create, in favor of the
Agent, for the benefit of the Secured Parties, a perfected, first-priority
security interest in the Collateral related to each New Borrower, subject to no
Liens other than those created hereunder, shall have been properly prepared and

2

--------------------------------------------------------------------------------



executed for filing (including the applicable county(ies) if the Agent
determines such filings are necessary in its sole discretion), registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required to perfect such first‑ priority
security interest.
(h)    The Pledged Security related to such New Borrower and such instruments of
assignment acceptable to the Agent duly executed in blank by the Trust Guarantor
as are required to effect the transfer such Pledged Security.
(i)    Evidence in form and substance satisfactory to Agent that it has a first
priority perfected security interest in the Pledged Security related to such New
Borrower in accordance with the terms of the Loan Documents subject to no other
Liens.
(j)    All other documents, certificates, resolutions, instruments and
agreements as the Agent deems reasonably necessary in connection with this
Joinder Agreement and by the other Loan Documents, including without limitation,
each of the documents, certificates and opinions described in Article 3 of the
Credit Agreement, in each case to the extent not previously executed and/or
delivered by each New Borrower.
Section 4.    Each of the undersigned agrees from time to time, upon request of
the Agent, to take such additional actions and to execute and deliver such
additional documents and instruments as the Agent may reasonably request to
effect the transactions contemplated by, and to carry out the intent of, this
Joinder Agreement. Neither this Joinder Agreement nor any term hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the Agent. Any notice or other communication herein required or
permitted to be given shall be given in pursuant to Section 13.5 of the Credit
Agreement, and all for purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof. In case any
provision in or obligation under this Joinder Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
Section 5.    THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.
[remainder of page intentionally blank]











3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.
2013-A PROPERTY HOLDINGS LLC,
2013B PROPERTY OWNER LLC,
2015B PROPERTY OWNER LLC, and
SBY FINANCE TRS LLC
each a Delaware limited liability company,


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
Manager
    


By:    /s/ David Miller
Name:     David Miller
Title:     President and Chief Executive Officer
Address for Notices:

c/o SB Financing Trust Owner LLC
3300 Fernbrook Lane North, Suite 210
Plymouth, MN 55447
Attention: Legal Department
legal@silverbaymgmt.com


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Agent
By: /s/ Charu Venkat Mani
Name: Charu Venkat Mani
Title: Director
SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as Guarantor
By:
/s/ David Miller
David Miller,
President and Chief Executive Officer

[Signatures continue]

4

--------------------------------------------------------------------------------





SB FINANCING TRUST,
a Delaware Statutory Trust,
as Guarantor
By:
SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Administrator

By:
/s/ David Miller
David Miller,
President and Chief Executive Officer

SILVER BAY OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Guarantor
By:
Silver Bay Management LLC,
a Delaware limited liability company,
its general partner

By:
Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member

By:
/s/ David Miller
David Miller,
President and Chief Executive Officer

SILVER BAY REALTY TRUST CORP.,
a Maryland corporation,
as Guarantor
By:
/s/ David Miller
David Miller,
President and Chief Executive Officer



[End of Signatures]



5